DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed May 11, 2022 have been received and entered into the case.  Claims 1 – 22 are pending and have been considered on the merits.  All arguments have been fully considered.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to applicant’s reply (05.11.2022, p.5 and Appendix), fulfilling biological deposit requirements.  
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.

Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102 are withdrawn due to applicant’s amendment and reply.  
Specifically, the prior art does not teach the instant filamentous fungal biomat having the claimed density and tensile strength.  Applicant’s arguments that the prior art fails to teach or suggest the instant biomat is persuasive.  Specifically, in that the instant biomat has 4 times the strength of the closest example in the prior art (example 9 of Kozubal, per applicant’s reply 05.11.2022, p.7).  In following applicant’s arguments, the dry density of the claimed fungal biomat is at least 0.20 g/cm3, rather than the expected 4 times that of the prior art (0.318 g/cm3).  Thus, the claimed biomat demonstrates increased tensile strength with a smaller than expected dry density.  

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s amendment and reply.
Specifically, the prior art does not teach the instant filamentous fungal biomat having the claimed density and tensile strength.  Applicant’s arguments that the prior art fails to teach or suggest the instant biomat is persuasive.  Specifically, in that the instant biomat has 4 times the strength of the closest example in the prior art (example 9 of Kozubal, per applicant’s reply 05.11.2022, p.7).  In following applicant’s arguments, the dry density of the claimed fungal biomat is at least 0.20 g/cm3, rather than the expected 4 times that of the prior art (0.318 g/cm3).  Thus, the claimed biomat demonstrates increased tensile strength with a smaller than expected dry density.  

Double Patenting
Previous nonstatutory double patenting rejections are withdrawn due to applicant’s amendment and reply for the same reasons iterated above.
Previous provisional rejections on the ground of nonstatutory double patenting for Application No. 16/990 857, 17/167 976 and 17/434 577 are withdrawn for the same reasons iterated above.
The previous provisional rejection on the ground of nonstatutory double patenting for Application No. 17/502, 478 is withdrawn due to a restriction requirement in parent application 17/117, 715.

Allowable Subject Matter
Claims 1 – 22 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699